WELCH, J.,
agreeing in part and dissenting in part.
|,I agree that the trial court properly maintained the exception of lack of subject matter jurisdiction as to plaintiffs claim for rescission of contract. The allegations of the petition make it clear that plaintiff is seeking to be released from the service provided by Parish Water and there is a specific procedure in place in the PSC to allow customers of public utilities to obtain this relief. I also agree that the PSC has no jurisdiction over the redhibition and fraud claims for which plaintiff is seeking damages based on the substandard quality of the water, and therefore, the district court erred in maintaining the exception of lack of subject matter jurisdiction as to those causes of action. However, I disagree with the opinion to the extent that it requires remand of the claim for injunctive relief to the PSC. I find that the term “service” in La. R.S. 45:1164(A) is being read too broadly to effectively subject all claims involving water quality, for which monetary relief is not sought, to the jurisdiction of the PSC. I conclude that the district court erred in granting the exception of lack of subject matter jurisdiction as to the claim for injunctive relief for water quality claims. Therefore, I respectfully dissent from that portion of the opinion.